UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 17, 2011 ARGENTEX MINING CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-49995 (Commission File Number) 71-0867623 (IRS Employer Identification No.) Suite 835 - 1100 Melville Street, Vancouver, BCV6E 4A6 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities On May 17, 2011, one of our investors exercised a share purchase warrant pursuant to which it purchased 434,782 of our common shares at an exercise price of $0.45 for gross proceeds to our company of $195,652. On May 18, 2011, two of our investors exercised share purchase warrants pursuant to which they purchased an aggregate of 42,500 of our common shares at an exercise price of CDN$0.90 for aggregate gross proceeds to our company ofapproximately $37,000 (CDN$38,250).On May 19, 2011, one of our investors exercised share purchase warrants pursuant to which they purchased 25,000 of our common shares at an exercise price of CDN$0.90 for gross proceeds to our company ofapproximately $21,750 (CDN$22,500). None of these investors is a U.S. person (as that term is defined in Regulation S promulgated under the Securities Act of 1933), these transactions took place outside of the United States and, in issuing these shares, we relied on Regulation S and/or Section 4(2) of the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARGENTEX MINING CORPORATION /s/ Jeff Finkelstein By:Jeff Finkelstein, Chief Financial Officer and Treasurer Date: May 20, 2011 2
